                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ALICE GUILLEN,                                   §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                 §            No. 3:16-CV-1397-D
NANCY A. BERRYHILL,                              §
Acting Commissioner of the                       §
Social Security Administration,                  §
                                                 §
       Defendant.                                §

                                             ORDER

       The undersigned district judge has considered the December 14, 2018 findings, conclusions,

and recommendation of the United States Magistrate Judge for plain error. Finding none, the court

adopts the findings, conclusions and recommendation of the United States Magistrate Judge.

       It is therefore ordered that plaintiff’s counsel’s petition to obtain approval of a fee for

representing a social security claimant is granted; attorney Ronald D. Honig is awarded $15,796.25

in attorney’s fees certified for payment out of plaintiff’s past-due benefits pursuant to 42 U.S.C. §

406(b); and the Acting Commissioner is ordered to release such amount as and for an attorney’s fee

to plaintiff’s counsel Ronald D. Honig.
       It is further ordered that plaintiff’s counsel promptly return to plaintiff the $5,158.39

previously awarded under the Equal Access to Justice Act.

       SO ORDERED.

       December 31, 2018.


                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE




                                               2
